Title: Thomas Jefferson to Peter Stephen Chazotte, 29 December 1817
From: Jefferson, Thomas
To: Chazotte, Peter Stephen


                    
                        Monticello
Dec. 29. 17.
                    
                    Th: Jefferson returns his thanks to mr Chazotte for the copy he has been so kind as to send him of his Essay on the best method of teaching languages, and he sees with pleasure the great attention now shewn to facilitate the communication of instruction to youth. besides the good which each method offers in itself, it adds that of inducing others to improve on it, and the result must be happy for the ages to follow us. mr Chazotte will have the merit of having concurred in this useful competition, and taken place among those who have not lived in vain. he prays him to accept his respectful salutations.
                